Citation Nr: 0009362	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-04 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of a shell 
fragment wound of the right calf.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military during 
World War II, from December 1942 to December 1944.

In July 1993, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, denied the 
veteran's claim for service connection for residuals of a 
shell fragment wound (SFW/shrapnel wound) of the right calf.  
The RO notified him of the decision later in July 1993 and 
apprised him of his procedural and appellate rights.  He 
subsequently submitted a notice of disagreement (NOD) 
in April 1994 indicating he was appealing the decision and, 
in August 1994, he submitted additional evidence concerning 
his claim.  The RO thereafter provided him a statement of the 
case (SOC) in September 1994.  His representative submitted 
an additional statement later in September 1994 referencing 
the NOD and requesting copies of the evidence considered by 
the RO.  The representative also submitted another statement 
in October 1994 requesting an "at-once" hearing at the RO.  
Although the hearing was not held until July 1995, the Board 
finds that, implicit in this statement, is the desire to 
continue the appeal and set out specific argument at the 
hearing.  Thus, it's the RO's initial decision that is on 
appeal, even though, at the request of the veteran's 
representative, the RO issued another SOC in February 1998, 
and he submitted a substantive appeal in March 1998.  
This, in turn, negates the need to discuss the issue of 
whether the RO's initial decision became final and binding on 
the veteran, requiring that he submit new and material 
evidence to reopen his claim.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), citing 38 C.F.R. § 3.156(a); 
see also 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 (1999).  
The Board, therefore, will conduct a de novo review of the 
record.

In July 1998, within 90 days of being notified that his 
appeal was being certified to the Board, the veteran 
submitted additional evidence directly to the Board.  
Ordinarily, this would require an accompanying waiver in 
order for the Board to consider this evidence initially 
(i.e., prior to the RO), and the veteran did not submit such 
a waiver.  See 38 C.F.R. § 20.1304 (1999).  It is not 
necessary in this instance, however, since the evidence is 
merely a copy of evidence already considered by the RO.


FINDING OF FACT

There is competent medical and other evidence of record 
suggesting that the veteran sustained a shrapnel wound to his 
right calf in 1944 while engaged in combat against enemy 
forces during World War II, and that, as a result of the 
incident, he has a retained metallic fragment (foreign body) 
in his right calf.


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim for service 
connection for residuals of a shell fragment wound of the 
right calf.  38 U.S.C.A. §§ 1110, 1154, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran alleges that he sustained a shrapnel wound to his 
right calf during service, in approximately January 1944, 
while engaged in combat against enemy forces in Italy, and 
that he has a retained metallic fragment in his calf as a 
residual of the trauma-thereby warranting service 
connection.

Service connection may be granted for disability resulting 
from an injury sustained or a disease contracted while on 
active duty in the military, or for disability that is 
attributable to a preexisting injury or disease that was 
aggravated during service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a), 3.306.  When disease is shown 
as chronic in service, subsequent manifestations of the same 
chronic disease at any later date are service connected 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

A veteran who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  If the veteran meets this burden, then VA has a 
duty to assist him or her in developing the evidence 
pertinent to the claim.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 
12 Vet. App. 477, 485-86 (1999).

A claim is well grounded if it is plausible, meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive-but only possible-to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 
3 Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless they are inherently incredible or the fact 
asserted is beyond the competence of the person making the 
assertion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  A claimant cannot 
meet this burden merely by presenting lay testimony, because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims 
(Court)-formerly, the United States Court of Veterans 
Appeals-has held that evidence pertaining to each of three 
elements must be submitted in order to make a claim for 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps, 126 F.3d at 1468.

In this case, the veteran's service personnel records confirm 
that he served in Italy during World War II-during the 
specific time in question; that he engaged in combat against 
enemy forces while there (he received, among others, 
the Combat Infantryman Badge (CIB)); and that his 
responsibilities included supervising a squad/platoon of up 
to 26 men in an infantry battalion, which brought up 
ammunition to the front line, laid and neutralized mines, did 
demolition work, and constructed barbed wire entanglements 
and barricades.  This is consistent with the type of injury 
he alleges and, consequently, sufficient to meet one of the 
requirements for a well grounded claim-that being, proof of 
a relevant injury in service.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d); see also VAOGCPREC
12-99 (Oct. 18, 1999).

There also is competent medical evidence indicating the 
veteran currently has a metallic fragment of some sort in his 
right calf, as the results of X-rays taken of this extremity 
in August 1994 at Norton Community Hospital confirm this.  
This also was evident when he was examined by VA doctors in 
November 1981 and January 1994, so this requirement for a 
well-grounded claim has been met as well.

The third, and final, requirement for a well-grounded claim 
is that there be competent medical nexus evidence linking the 
metallic fragment to the trauma in service.  The veteran has 
met this preliminary requirement also, as the VA physician 
who examined him in January 1994 indicated in the report of 
that evaluation that the retained metallic fragment 
("foreign body") was a residual of the shell fragment wound 
in service during World War II.  It also does not appear that 
the VA physician based his conclusion entirely on a history 
recounted by the veteran, himself, although it appears the 
veteran's history was indeed a significant factor.  
See LeShore v. Brown, 8 Vet. App. 406 (1995).  The purpose of 
the 1994 examination was for compensation or pension 
eligibility, meaning that the examiner was called upon to 
exercise forensic judgment in making assessments about the 
veteran's condition.  Consequently, the Board finds that the 
nature of the examination tends to lend support for the 
conclusion that the examiner's assessment was enhanced 
somewhat by his own medical expertise.

Since there is competent medical and other evidence of record 
suggesting that the veteran sustained a shrapnel wound to his 
right calf in 1944 while engaged in combat against enemy 
forces during World War II, and that, as a result of the 
incident, he has a retained metallic fragment (foreign body) 
in his right calf, his claim for service connection for 
residuals of a shell fragment wound of the right calf is 
plausible.  To this extent, his appeal is granted.


ORDER

The veteran has submitted a well-grounded claim for service 
connection for residuals of a shell fragment wound of the 
right calf; his appeal is granted to this extent.


REMAND

The VA physician who examined the veteran in November 1981 
indicated in the report of that evaluation that the piece of 
metal in the medial aspect of his right calf was a residual 
of an "industrial accident," not an injury the veteran 
sustained in connection with his combat service in Italy.  
The veteran denies he ever told the examiner this, or that it 
is true.  Other evidence of record, however, indicates that, 
after being discharged from the military, and continuing up 
until his retirement in 1980, the veteran worked on and 
around heavy industrial equipment and machinery, including as 
a bulldozer operator and in the coal mines.  Therefore, since 
the record raises a question of whether the retained metallic 
fragment in his right calf is a residual of an injury in 
service or, instead, is the result of an intercurrent 
industrial accident after service, he should undergo another 
VA examination to obtain a medical opinion concerning this 
dispositive question.  See  Russo v. Brown, 9 Vet. App. 46 
(1996); Waddell v. Brown, 5 Vet. App. 454, 456 (1993).

Accordingly, the claim hereby is REMANDED to the RO for the 
following development and consideration:

1.  The veteran should be scheduled for 
an appropriate VA examination to obtain a 
more definite medical opinion as to the 
medical probabilities that a retained 
metallic fragment (foreign body) in his 
right calf is a residual of a shell 
fragment wound in service.  Since the 
purpose of the examination is to resolve 
this dispositive question, to the extent 
possible, the examiner should set forth 
his/her findings and opinions in a report 
demonstrating a discussion of the 
evidence and conclusions in this regard-
including the contrasting reports of the 
November 1981 and January 1994 VA medical 
examinations.  It also is imperative that 
he/she review the other pertinent 
evidence in the claims folder, including 
a copy of this REMAND.  The examination 
report should be typewritten and include 
all examination findings and the 
rationale underlying all opinions 
expressed, citing, if necessary, to 
specific evidence in the record.  The 
report should be associated with the 
other evidence of record.

2.  The RO should review the examination 
report to determine if it is in 
compliance with the directives of this 
REMAND.  If not, it should be returned, 
along with the claims file, for 
corrective action.  See 38 C.F.R. § 4.2.

3.  After completion of the above 
development requested, and any additional 
development deemed warranted by the 
record, the RO should re-adjudicate the 
veteran's claim.  The RO must base its 
decision on consideration of all of the 
pertinent evidence of record, including 
that added to the record since it last 
considered the claim.  The RO also must 
base its decision on all pertinent legal 
authority and must provide adequate 
reasons and bases.

4.  If the benefit sought on appeal 
continues to be denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
further develop the record; it is not the Board's intent to 
imply whether the benefit requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he has the right to submit additional evidence 
and argument concerning the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



